75920: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-12546: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75920


Short Caption:145 EAST HARMON II TR. VS. THE RESIDENCES AT MGM GRAND-TOWER A OWNERS' ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A733764Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/06/2018 / Saint-Aubin, RobertSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


Appellant145 East Harmon II TrustLuis A. Ayon
							(Ayon Law, PLLC)
						David J. Kaplan


AppellantAnthony TanLuis A. Ayon
							(Ayon Law, PLLC)
						David J. Kaplan


RespondentThe Residences at MGM Grand-Tower A Owners' AssociationBrent A. Larsen
							(Singer & Larsen P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


05/23/2018Filing FeeFiling Fee due for Appeal.


05/23/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-19845




05/23/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-19847




05/23/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-19849




06/04/2018Filing FeeFiling Fee Paid. $250.00 from Ayon Law PLLC.  Check no. 1181.


06/04/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-21174




06/06/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Robert F. Saint-Aubin.18-21451




06/11/2018Notice of Appeal DocumentsFiled Case Appeal Statement.18-21986




06/26/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  July 9, 2018.18-24371




06/29/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for: TBD.18-24872




07/10/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-26066




08/30/2018Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 25, 2018 at 9:00 am.18-33941




10/16/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-40616




10/17/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 15 days transcript request; 90 days opening brief and appendix.18-40756




11/01/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  08/15/17. To Court Reporter: None listed.18-43019




11/09/2018Notice/IncomingFiled Notice of Appearance of Counsel (David Kaplan as counsel for Appellants). (SC)18-903560




12/17/2018TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 08/15/17. (SC)18-909170




01/08/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  January 29, 2019.  (SC)19-01120




01/30/2019BriefFiled Appellants' Opening Brief. (SC)19-04561




01/30/2019AppendixFiled Appellants' Appendix Volume 1. (SC)19-04563




01/30/2019AppendixFiled Appellants' Appendix Volume 2 Part 1. (SC)19-04564




01/30/2019AppendixFiled Appellants' Appendix Volume 2 Part 2. (SC)19-04580




03/04/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief (First Request). (SC)19-09537




03/04/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: April 1, 2019. (SC)19-09540




04/01/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief (Second Request). (SC)19-14260




04/08/2019MotionFiled Appellants' Response to Respondent's Second Request for Extension to File Answering Brief. (SC)19-15231




04/11/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: May 1, 2019. (SC).19-15887




05/01/2019MotionFiled Respondent's Motion for a One Week Extension of Time to File Answering Brief (Third Request). (SC)19-19197




05/08/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: May 10, 2019. (SC).19-20123




05/10/2019MotionFiled Respondent's Motion for an Extension of Time to File Answering Brief (fourth request). (SC)19-20652




05/14/2019BriefFiled Respondent's Answering Brief. (SC)19-21229




05/14/2019AppendixFiled Respondent's Appendix - Vol. 1. (SC)19-21230




05/21/2019Order/ProceduralFiled Order Granting Motion. The motion for an extension of time filed on May 10, 2019, is granted. The answering brief and appendix were filed on May 14, 2019. Appellant's Reply brief due: June 13, 2019. (SC).19-22225




06/07/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: June 27, 2019. (SC).19-24843




06/27/2019BriefFiled Appellants' Reply Brief. (SC)19-27726




06/27/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-03497




04/02/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Southern Nevada Panel. Author: Silver, J. Majority: Gibbons/Stiglich. 136 Nev. Adv. Opn. No. 14. SNP20-MG/LS/AS. (SC).20-12546




04/15/2020MotionFiled Respondent's Memorandum of Costs on Appeal. (SC)20-14403




04/22/2020MotionFiled Appellants' Objection to Respondent's Memorandum of Costs on Appeal. (SC)20-15202




04/24/2020MotionFiled Respondent's Reply to Response Reply to Appellants' Objection to Respondent's Bill of Costs.  (SC)20-15767




04/27/2020MotionFiled Appellants' Reply In Support of Their Objection to Respondent's Bill of Costs.  (SC)20-15947




06/02/2020Order/ProceduralFiled Order Approving Bill of Costs.  Respondent filed a timely bill seeking costs for producing copies of appellate briefs.  We direct the clerk of this court to issue an itemized statement of costs in the amount of $77.25 for insertion in the remittitur.  (SC)20-20707




06/02/2020RemittiturIssued Memorandum of Costs. Costs allowed and taxed:  $77.25.  (SC)20-20718




06/02/2020RemittiturIssued Remittitur.  Memorandum of Costs and Disbursement allowed and taxed in the amount of $77.25.  (SC)20-20721




06/02/2020Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/29/2020RemittiturFiled Remittitur. Received by District Court Clerk on June 16, 2020. (SC)20-20721





Combined Case View